Citation Nr: 1114789	
Decision Date: 04/15/11    Archive Date: 04/21/11

DOCKET NO.  07-32 689	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania




THE ISSUE

Entitlement to an evaluation in excess of 50 percent prior to September 29, 2008, for the service-connected generalized anxiety disorder (GAD) with depression.




REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from October 1974 to December 1990.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the RO that continued a 50 percent disabling rating for the service-connected GAD and denied entitlement to a TDIU rating.  

In January 2009, the RO awarded an increased 100 percent evaluation effective from September 29, 2008.  The claim for a TDIU rating was rendered moot.


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from October 1974 to December 1990.   

2.  On February 28, 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through his authorized representative, that a withdrawal of this appeal was requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  

An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran, through his authorized representative, has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, as the Board does not have jurisdiction to review the appeal, it is dismissed.



ORDER

The appeal is dismissed.



		
STEPHEN L. WILKINS
	Veterans Law Judge
Board of Veterans' Appeals




Department of Veterans Affairs


